                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   SCOTT JOHNSON,
For the Northern District of California




                                          11                 Plaintiff,
                                                                                                              No. C 18-01182 WHA
    United States District Court




                                          12     v.
                                          13    L. J. QUINNS RESTAURANT & SUPPLY, INC.,
                                               a California corporation, EMBARCADERO
                                          14   COVE ENTERPRISES, LLC, a California limited                    ORDER OF DISMISSAL
                                               liability company, CITY OF OAKLAND, a
                                          15   municipal corporation, acting by and through its
                                               port commissioners, and DOES 1–10,
                                          16
                                                             Defendants.
                                          17                                                    /
                                          18
                                                      Based on plaintiff counsel’s representation at today’s case management conference that
                                          19
                                               a Rule 68 offer was made and accepted yesterday, the entire matter is hereby DISMISSED WITH
                                          20
                                               PREJUDICE.   The Clerk shall close the file.
                                          21
                                          22
                                                      IT IS SO ORDERED.
                                          23
                                          24
                                               Dated: December 13, 2018.
                                          25                                                        WILLIAM ALSUP
                                                                                                    UNITED STATES DISTRICT JUDGE
                                          26
                                          27
                                          28
